DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claim 1.  Currently claims 1-13 and 17-27 are pending.

Allowable Subject Matter
Claims 1-13 and 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 1, 20 or 21 of a process for making a gas-permeable barrier film comprising the extruding of a polyolefin, casting, and stretching steps as claimed to form a gas-permeable barrier film having a Gurley porosity of less than about 300 seconds and a basis weight of between about 60-100 gsm in which the stretching comprises CD-IMG stretching and MD stretching as claimed performed at a temperature of between about 60-225 degrees Fahrenheit in addition to the other limitations present in the claims.
The closest prior art of record, Middlesworth, Inazawa and Brady, relate to the formation and stretching of permeable films with similar steps; however, as discussed in applicant’s arguments filed 11/18/2021 do not teach nor render obvious the entirety of the specifically claimed methods of claims 1, 20 and 21.  
Claims 2-13, 17-19 and 22-27 depend upon claims 1, 20 or 21 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GALEN H HAUTH/Primary Examiner, Art Unit 1742